To this judgment a writ of supersedeas was awarded ; and, on Saturday the 25th of January, 1812. the following opinion of this Court was pronounced by
Judge Roane.
“ The judgment of the District Court is defective in this, that when the plea was withdrawn by the appearance bail, who was the defendant in the issue formed by that plea, the Court ought to have entered judgment, as well against John T. Carter, against whom an office judgment had theretofore been confined, as against the said appearance bail. The judgment is therefore reversed with costs and this C'-urt, proceeding, &c. Is is considered that the appellant recover against William Forbes, the appearance bail, as to whom this suit remains undefended, - and against John T. Carter, (against whom the re was an office judgment con firmed at August rules, 1803.) the sum of five hundred dollars, the debt in the declaration mentioned, and his costs ; but this judgment is to be discharged,” &c.